J-A22033-16


                              2016 PA Super 280

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

DAYQUAN E. PARKER

                         Appellee                    No. 340 MDA 2016


              Appeal from the Order Entered February 5, 2016
             In the Court of Common Pleas of Lancaster County
            Criminal Division at No(s): CP-36-CR-0001552-2015


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

OPINION BY GANTMAN, P.J.:                       FILED DECEMBER 12, 2016

      Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Lancaster County Court of Common Pleas, which granted in

part the pretrial suppression motion of Appellee, Dayquan E. Parker.       We

affirm the trial court’s denial of suppression of some of the evidence, reverse

the trial court’s suppression of other evidence, and remand for further

proceedings.

      The relevant facts and procedural history of this case are as follows.

On April 23, 2014, Appellee entered a negotiated guilty plea at docket

number CP-36-CR-0005580-2013, to charges of fleeing or attempting to

elude a police officer, reckless driving, driving without a license, and other

motor vehicle violations.    The court sentenced Appellee that day to two

years’ probation for the fleeing or attempting to elude a police officer
J-A22033-16


conviction and imposed no further penalty for the remaining offenses.

Appellee     reviewed   and    signed    Probation   and   Parole   Regulations

(“Regulations”), which detailed the terms and conditions of his probation.

The Regulations provided, in relevant part, as follows:

                     Probation and Parole Regulations

                                   *     *    *

           2. I will live in a residence approved by my probation
           officer.   I will not change my residence without the
           approval of my probation officer. My probation officer
           may visit my home at any time in order to effectively
           confirm compliance with the conditions of my
           supervision, and I will cooperate with the efforts of my
           probation officer when he/she does so.

                                   *     *    *

           6. I will not possess, have control of, or have in my place
           of residence or vehicle, any contraband such as stolen
           property, non-prescribed controlled substances, drug
           paraphernalia, firearms (hand guns, rifles, shotguns) or
           other deadly weapons, including, but not limited to, bow
           and arrow, prohibited offensive weapons, or any
           instruments of crime.       I will submit my person,
           property, place of residence, vehicle and personal
           effects to search at any time by my probation officer
           based upon reasonable suspicion that I am in
           possession of contraband.

                                   *     *    *

           8. I will abstain from the unlawful possession, use or
           delivery of any non-prescribed controlled substances,
           including marijuana. I will submit to urinalysis and/or
           breathalyzer testing as required by my probation officer.
           Any refusal to submit to testing will be considered a
           violation of my supervision. I will reimburse the court for
           the cost of laboratory fees sustained upon positive
           confirmation of drug use.

                                        -2-
J-A22033-16



                                    *    *    *

(Regulations, dated April 23, 2014, at 1 ¶¶ 2, 6, 8) (emphasis added). Adult

Probation and Parole Services (“APPS”) staff member Madeline Olivera

reviewed the Regulations with Appellee. Appellee signed the last page of the

Regulations below the “Acknowledgment” stating: “I hereby acknowledge

that I have read, or have had read to me the foregoing rules, regulations

and special conditions of my probation/parole. I fully understand and agree

to follow the rules and I understand the penalties should I be found in

violation.” (Id. at 3).

      On February 12, 2015, at approximately 12:00 p.m., several probation

officers from APPS’ Special Intervention Unit (“SIU”) went to Appellee’s

residence to verify Appellee’s compliance with the terms and conditions of

his probation.    The SIU officers wore official attire and displayed their

badges.   The probation officers encountered Appellee at the rear of the

residence; Appellee was holding his daughter in his arms and restraining his

dog. After explaining the purpose of their visit, the probation officers asked

Appellee to control his dog, and Appellee complied. The probation officers

stepped inside the doorway to Appellee’s kitchen and immediately observed,

in plain view, clear, empty, corner-cut baggies; cigar packages, which were

opened and discarded on the floor; and small rubber bands.          From the

probation officers’ training and experience, they recognized these items as

drug paraphernalia.       The probation officers also saw a shotgun in an open

                                        -3-
J-A22033-16


closet in the kitchen.    The probation officers then asked Appellee to have

someone watch his daughter.         Appellee handed his daughter to a woman

present in the residence.

     Appellee accompanied the probation officers to the third floor of the

residence     and   Appellee’s   bedroom.     Appellee   sat   down   on   a   box

spring/mattress that was on the floor. The probation officers noticed a box

of nine-millimeter rounds on the floor next to the box spring/mattress. In a

half-open dresser drawer, the officers also saw clear, empty baggies, U.S.

currency, and a digital scale.      Additionally, the probation officers observed

some type of attachment to a device used to smoke marijuana, which had

liquid dripping from it.         The probation officers also observed several

prohibited knives.     At this point, the probation officers placed Appellee in

handcuffs.

     Agent Joseph Schauren, the team leader for the SIU, called his deputy

director, Mike Hansberry, who gave the probation officers permission to

search the residence based on what the probation officers had observed in

plain view.    Agent Schauren next called Detective John Burkhart of the

Lancaster County Drug Task Force (“DTF”), who agreed to send DTF agents

to Appellee’s residence.         Three DTF agents arrived at the residence

approximately fifteen minutes later.      The probation officers asked the DTF

agents if they were interested in pursuing charges based on what the

probation officers had seen in plain view.      After some discussion, the DTF


                                        -4-
J-A22033-16


agents decided not to pursue a search warrant or criminal charges against

Appellee.     Before leaving the residence, the DTF agents contacted the

Lancaster City Code of Compliance Authority (“CCA”) to report the

deplorable living conditions in Appellee’s residence.    The DTF agents then

left the premises.     Agents of CCA arrived shortly thereafter, photographed

the residence, and stated their intent to condemn the home. After the CCA

agents left, some of the probation officers took Appellee to a holding cell at

the APPS’ office.

        With prior approval from their deputy director, the remaining probation

officers performed the authorized search of Appellee’s residence.          The

probation officers opened a refrigerator in Appellee’s bedroom located

directly next to the box spring/mattress, discovered suspected cocaine,

removed the substance, and conducted a field test in the kitchen; it tested

positive for cocaine.1 At that point, Agent Schauren placed a second call to

Detective Burkhart, who sent two drug task force agents back to Appellee’s

residence.    When the DTF agents arrived, they observed the cocaine and

filed a criminal complaint against Appellee for possession of a controlled

substance with the intent to deliver (“PWID”) and possession of drug

paraphernalia.2

____________________________________________


1
    The cocaine weighed approximately 7.4 grams.
2
    35 P.S. §§ 780-113(a)(30), (32), respectively.



                                           -5-
J-A22033-16


       On October 7, 2015, Appellee filed a motion to suppress.       Appellee

argued the probation officers’ entry into Appellee’s residence constituted a

search lacking reasonable suspicion.3 Appellee further claimed the probation

officers’ search of the refrigerator was unlawful where the DTF agents had

declined to pursue a search warrant or criminal charges.              Appellee

maintained the probation officers acted as “stalking horses” for the DTF

agents and exceeded the scope of their authority by searching for evidence

of new crimes after they had already discovered the evidence of probation

violations.     Appellee sought suppression of all items the probation officers

observed in plain view as well as the cocaine recovered from the

refrigerator.

       The court held a suppression hearing on January 15, 2016.           The

Commonwealth introduced testimony/evidence from Agent Schauren and

Detective Ryan Kelly of the DTF. Agent Schauren testified, inter alia, that

his deputy director asked him to conduct an unannounced “home visit” at

Appellee’s residence on February 12, 2015.        Agent Schauren explained a

home visit occurs when probation officers visit a probationer’s residence to

confirm he is complying with the terms of his probation.       Agent Schauren

highlighted that the Regulations expressly permitted a probation officer to
____________________________________________


3
   Appellee insisted the probation officers’ visit was based on two
uncorroborated, anonymous tips that Appellee was selling drugs. Nothing in
the record supports this contention. Appellee abandoned his claim at the
suppression hearing and on appeal. Thus, we give it no further attention.



                                           -6-
J-A22033-16


visit Appellee’s home at any time to confirm Appellee’s compliance with the

Regulations.   Agent Schauren described a typical home visit, during which

the probation officers would make contact with the probationer, explain their

presence, and conduct a “tour” of the residence. During a home visit, the

probation officers first make only a visual inspection of the probationer’s

residence. If the officers do not see evidence of a probation violation, they

will conclude the home visit and leave. If, however, the probation officers

observe items in plain view, which are considered probation violations, then

the probation officers can search the premises, once they obtain permission

from their supervisor, based on reasonable suspicion that the probationer is

in possession of contraband.

     During the course of the probation officers’ home visit at Appellee’s

residence, Agent Schauren said he observed, in plain view, clear, empty,

corner-cut baggies; cigar packages, which had been opened and discarded;

small rubber bands; a digital scale; and an attachment to a smoking device,

with liquid dripping from it. Agent Schauren immediately recognized these

items as drug paraphernalia, based on his training and experience. Agent

Schauren described how the small, clear baggies are often used to package

drugs and the cigars can be hollowed-out to smoke marijuana.           Agent

Schauren said he also saw, in plain view, a shotgun, ammunition, and

several prohibited knives. Appellee’s possession of these items constituted

violations of his probation as set forth in the Regulations. Agent Schauren


                                    -7-
J-A22033-16


placed Appellee in handcuffs due to these violations.            Agent Schauren

contacted his deputy director for permission to search the residence; Deputy

Hansberry granted permission to search.

     Agent    Schauren    explained   how    he   initially   contacted Detective

Burkhart to ask if the DTF wanted to pursue any charges arising from the

probation violations.    Agent Schauren said contacting the local police is

“standard predicate” in these circumstances. Agent Schauren confirmed that

his phone call to Detective Burkhart was the first conversation Agent

Schauren had with the DTF concerning Appellee’s residence.                 Agent

Schauren made clear there was no prior arrangement with the DTF

regarding Appellee’s residence. Agent Schauren did not ask the DTF agents

to perform a search upon their arrival; he asked only if they were interested

in pursuing charges based on the items the probation officers had seen in

plain view. Agent Schauren stated the DTF agents decided not to pursue a

search warrant or criminal charges. After the DTF agents left, the probation

officers conducted a search of the residence, which led to their discovery of

cocaine in a refrigerator in Appellee’s bedroom. Notwithstanding their prior

discovery of sufficient evidence of probation violations, Agent Schauren

emphasized that performing a search was necessary because the probation

officers believed Appellee might have a firearm or quantities of drugs in the

residence which Appellee should not have access to if he returned home

following his arrest and/or incarceration.    (See N.T. Suppression Hearing,


                                      -8-
J-A22033-16


1/15/16, at 4-51; R.R. at 13a-25a.)

     Detective Kelly testified, inter alia, that when he arrived at Appellee’s

residence with two other officers, Agent Schauren showed them what they

had observed in plain view. Detective Kelly decided the evidence might not

be enough for a search warrant.       After discussion with his fellow officers,

Detective Kelly declined to contact the District Attorney’s Office to bring

charges.   Detective Kelly said he was not familiar with Appellee before he

arrived at Appellee’s residence. Detective Kelly confirmed that none of the

probation officers asked any of the DTF agents to search the residence.

Detective Kelly also made clear he had no interaction with anyone from the

probation office before Detective Burkhart dispatched him to Appellee’s

residence. (See id. at 52-59; R.R. at 25a-27a.) Following Detective Kelly’s

testimony,   the   Commonwealth    rested.       The   defense   presented   no

testimony/evidence at the suppression hearing.

     The court heard argument from counsel. Appellee’s counsel argued:

(1) the probation officers lacked consent or authority to enter and “tour”

Appellee’s residence; and (2) the probation officers acted as “stalking

horses” for the DTF, exceeding their capacity as probation officers.         In

support of his second argument, Appellee claimed probation officers’ duties

are limited to discovering probation violations; once the probation officers

found evidence of Appellee’s probation violations, they lacked authority to

perform any search to look for evidence of new crimes.        In response, the


                                      -9-
J-A22033-16


Commonwealth argued: (1) the probation Regulations expressly permitted

unannounced home visits to ensure compliance with the terms and

conditions of Appellee’s probation; (2) the probation officers observed

contraband in plain view, which violated the terms of Appellee’s probation

and gave the officers reasonable suspicion to perform an authorized search;

(3) the probation officers were obligated to search Appellee’s residence to

ensure Appellee would return to a contraband-free home; and (4) no

evidence indicated the probation officers acted as “stalking horses” for the

DTF.

        The court rejected outright Appellee’s lack of consent argument. The

court also stated it was inclined to deny the suppression motion with respect

to the items the probation officers had observed in plain view. Nevertheless,

the court expressed reservations about the probation officers’ subsequent

search of the residence.     The court directed the parties to submit post-

hearing memoranda regarding applicability of the “stalking horse” doctrine

and whether the probation officers exceeded the scope of their duties by

performing a search after the DTF agents declined to pursue charges. The

Commonwealth and Appellee filed post-hearing memoranda on January 26,

2016.

        On February 5, 2016, the court denied Appellee’s suppression motion

with respect to the items the probation officers had observed in plain view;

the court granted Appellee’s motion to suppress the cocaine found in the


                                    - 10 -
J-A22033-16


refrigerator in his bedroom.   The Commonwealth timely filed a notice of

appeal on February 22, 2016, pursuant to Pa.R.A.P. 311(d) (allowing

Commonwealth to appeal as of right in criminal case from pretrial order,

where Commonwealth certifies in notice of appeal that order will terminate

or substantially handicap prosecution).     On February 24, 2016, the court

ordered the Commonwealth to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b), which the Commonwealth timely

filed on March 4, 2016.

     The Commonwealth raises one issue for our review:

        WHETHER THE TRIAL COURT ABUSED ITS DISCRETION BY
        GRANTING [APPELLEE’S] MOTION TO SUPPRESS WHERE
        THE   PROBATION   OFFICE[RS]    HAD    REASONABLE
        SUSPICION TO SEARCH [APPELLEE’S] RESIDENCE.

(Commonwealth’s Brief at 4).

     When the Commonwealth appeals from a suppression order, the

relevant scope and standard of review are:

        We consider only the evidence from the defendant’s
        witnesses together with the evidence of the prosecution
        that, when read in the context of the entire record,
        remains uncontradicted.       As long as there is some
        evidence to support them, we are bound by the
        suppression court’s findings of fact. Most importantly, we
        are not at liberty to reject a finding of fact which is based
        on credibility.

Commonwealth v. Goldsborough, 31 A.3d 299, 305 (Pa.Super. 2011),

appeal denied, 616 Pa. 651, 49 A.3d 442 (2012) (internal citation omitted).

“The suppression court’s conclusions of law, however, are not binding on an


                                   - 11 -
J-A22033-16


appellate court, whose duty is to determine if the suppression court properly

applied the law to the facts.” Id. (internal citation omitted).

      The Commonwealth argues the probation officers discovered, in plain

view, drug paraphernalia, a shotgun, ammunition, and prohibited knives,

during their authorized home visit.    The Commonwealth asserts Appellee’s

possession of these items constituted violations of his probation and gave

the probation officers reasonable suspicion to search the residence for other

contraband that might be present.        The Commonwealth maintains that,

given reasonable suspicion, the probation officers had only to obtain

permission from a supervisor to perform a search.          The Commonwealth

emphasizes the probation officers obtained the necessary permission from

their supervisor to search Appellee’s residence. The Commonwealth submits

the search was reasonably related to the probation officers’ duties to confirm

compliance with the terms of Appellee’s probation, as detailed in the

Regulations, and to protect the public from illegal activity.     As well, the

Commonwealth contends the search was necessary to ensure the residence

would be contraband-free when Appellee returned.           The Commonwealth

concludes the trial court’s suppression of evidence was improper, and this

Court must reverse and remand for further proceedings.

      In response, Appellee concedes probation officers can search a

probationer’s residence on the basis of reasonable suspicion, but he argues

the search must be limited in scope to whether the probationer committed


                                     - 12 -
J-A22033-16


any probation violations. Appellee asserts the probation officers’ search in

this case was unlawful because they searched for evidence of new crimes,

after they had discovered multiple probation violations. Appellee claims the

probation officers’ duties ceased once they discovered evidence of Appellee’s

probation violations, placed him in custody, and removed him from the

home, so the search of the refrigerator exceeded the scope of their duties.

Appellee maintains the sole motivation for the probation officers to call the

DTF was to look for evidence of new crimes. Appellee insists that after the

DTF agents declined to pursue a search warrant or charges and left the

residence, the probation officers had no authority to look for evidence of new

crimes. Appellee contends the probation officers effectively “switched hats”

to act as “stalking horses” for the police, after the DTF agents had gone, and

search for evidence of new crimes. Appellee suggests the probation officers’

duty to ensure Appellee returned to a contraband-free home was mere

pretext, because Appellee was physically unable to return home until his

release from prison for the probation violations and the CCA had condemned

his residence.       Appellee concludes the court properly suppressed the

cocaine, and this Court should affirm that decision.4      For the following

reasons, we agree with the Commonwealth’s position.

       The aim of probation and parole is to rehabilitate and reintegrate a
____________________________________________


4
  Appellee does not challenge the trial court’s denial of his motion to
suppress the items discovered in plain view.



                                          - 13 -
J-A22033-16


lawbreaker into society as a law-abiding citizen.               Commonwealth v.

Chambers, 55 A.3d 1208, 1212 (Pa.Super. 2012).                   The institution of

probation and parole assumes a probationer or parolee is more likely than

the ordinary citizen to violate the law.         Commonwealth v. Moore, 805

A.2d 616, 619 (Pa.Super. 2002). Consequently, probationers and parolees

have limited Fourth Amendment rights because of a diminished expectation

of privacy.       Id.   See also Chambers, supra (stating probationers’ and

parolees’      Fourth     Amendment      constitutional     rights   are      virtually

indistinguishable).      This Court explained that probation officers, like parole

officers:

            [A]re in a supervisory relationship with their offenders.
            The purpose of this supervision is to assist the offenders in
            their rehabilitation and reassimilation into the community
            and to protect the public. Supervision practices shall
            reflect the balance of enforcement of the conditions of
            parole and case management techniques to maximize
            successful parole completion through effective reentry to
            society. As such, probationers and parolees are subject to
            general and individual rules of conduct and supervision
            described at sentencing and/or in the parole agreement.

Commonwealth v. Smith, 85 A.3d 530, 536 (Pa.Super. 2014) (internal

citations and quotation marks omitted).

      The statute governing the supervisory relationship between probation

officers and probationers and the concomitant rights of the probationers, in

effect at the time of the search in this case, provided in relevant part:

            § 9912. Supervisory relationship to offenders

            (a)    General    rule.−Officers     are   in   a   supervisory

                                        - 14 -
J-A22033-16


       relationship with their offenders. The purpose of this
       supervision is to assist the offenders in their rehabilitation
       and reassimilation into the community and to protect the
       public.

       (b)    Searches and seizures authorized.−

          (1) Officers and, where they are responsible for the
          supervision of county offenders, State parole agents
          may search the person and property of offenders in
          accordance with the provisions of this section.

                                 *     *        *

       (c) Effect of violation.−No violation of this section
       shall constitute an independent ground for suppression of
       evidence in any probation and parole or criminal
       proceeding.

       (d)    Grounds for personal search.−

          (1) A personal search            of       an   offender   may   be
          conducted by an officer:

              (i) if there is a reasonable suspicion to believe that
              the offender possesses contraband or other evidence
              of violations of the conditions of supervision;

              (ii) when an offender is transported or taken into
              custody; or

              (iii) upon an offender entering or leaving the securing
              enclosure of a correctional institution, jail or
              detention facility.

          (2) A property search may be conducted by an
          officer if there is reasonable suspicion to believe
          that the real or other property in the possession
          of or under the control of the offender contains
          contraband or other evidence of violations of the
          conditions of supervision.

          (3) Prior approval of a supervisor shall be
          obtained for a property search absent exigent

                                     - 15 -
J-A22033-16


          circumstances. No prior approval shall be required for
          a personal search.

          (4) A written report of every property search
          conducted without prior approval shall be prepared by
          the officer who conducted the search and filed in the
          offender’s case record. The exigent circumstances shall
          be stated in the report.

          (5) The offender may be detained if he is present
          during a property search. If the offender is not present
          during a property search, the officer in charge of the
          search shall make a reasonable effort to provide the
          offender with notice of the search, including a list of the
          items seized, after the search is completed.

          (6) The existence of reasonable suspicion to
          search shall be determined in accordance with
          constitutional search and seizure provisions as
          applied by judicial decision. In accordance with
          such case law, the following factors, where
          applicable, may be taken into account:

              (i)     The observations of officers.

              (ii)    Information provided by others.

              (iii)   The activities of the offender.

              (iv)    Information provided by the offender.

              (v)   The     experience       of    the   officers        with   the
              offender.

              (vi)  The   experience          of      officers      in     similar
              circumstances.

              (vii) The prior criminal and supervisory history of
              the offender.

              (viii) The need to verify               compliance         with   the
              conditions of supervision.

                                   *     *        *

                                       - 16 -
J-A22033-16



42 Pa.C.S.A. § 9912(a), (b)(1), (c), (d) (effective October 13, 2009 to

September 18, 2016) (emphasis added).5               See also 42 Pa.C.S.A. § 9913

(explaining probation officer is declared to be peace officer and shall have

police powers and authority to arrest, with or without warrant, writ, rule or

process, any person on probation under supervision of court for failing to

report as required by terms of that person’s probation, or for any other

violation of that person’s probation).

       “The policy behind [Section 9912] is to assist the offenders in their

rehabilitation and reassimilation into the community and to protect the

public.” Moore, supra at 620 (emphasis in original). “Essentially, Section

9912 authorizes county probation officers to search a probationer’s person

or property, if there is reasonable suspicion to believe the probationer

possesses contraband or other evidence of violations of the conditions of

supervision.”       Chambers,        supra     at   1214   (citing   42   Pa.C.S.A.   §

9912(d)(1)(i), (d)(2)). “Reasonable suspicion to search must be determined

consistent with constitutional search and seizure provisions as applied by

judicial decisions; and in accordance with such case law, enumerated

factors, where applicable, may be taken into account.” Chambers, supra

____________________________________________


5
 The legislature amended this statute on July 20, 2016, effective in 60 days.
The current version of the statute contains substantially similar language.
See 42 Pa.C.S.A. § 9912 (amended July 20, 2016; effective September 19,
2016).



                                          - 17 -
J-A22033-16


(citing 42 Pa.C.S.A. § 9912(d)(6)).

         In establishing reasonable suspicion, the fundamental
         inquiry is an objective one, namely, whether the facts
         available to the officer at the moment of the intrusion
         warrant a [person] of reasonable caution in the belief that
         the action taken was appropriate. This assessment, like
         that applicable to the determination of probable cause,
         requires an evaluation of the totality of the circumstances,
         with a lesser showing needed to demonstrate reasonable
         suspicion in terms of both quantity or content and
         reliability.

Moore, supra at 619-20 (internal citations and quotation marks omitted).

      “[T]he threshold question in cases such as this is whether the

probation officer had a reasonable suspicion of criminal activity or a violation

of probation prior to the…search.”        In re J.E., 907 A.2d 1114, 1119

(Pa.Super. 2006), aff’d, 594 Pa. 528, 937 A.2d 421 (2007) (emphasis

omitted).   Accordingly, the fact that a probationer signs a consent form

permitting warrantless searches as a term of his probation is insufficient to

permit a search absent reasonable suspicion of wrongdoing.        Id. at 1120.

Rather, the probationer’s signature acts as acknowledgment that the

probation officer “has a right to conduct reasonable searches of [the

probationer’s] residence listed on the [probation] agreement without a

warrant.”   Commonwealth v. E. Williams, 547 Pa. 577, 588, 692 A.2d

1031, 1036 (1997).

      In Smith, supra, the appellant/parolee signed a form after his release

from prison entitled “Conditions Governing Parole/Reparole,” which expressly

permitted agents of the Pennsylvania Board of Probation and Parole to

                                      - 18 -
J-A22033-16


search the appellant’s person, property, and residence without a warrant.

The appellant resided with his girlfriend, who also consented to unannounced

home visits by parole agents and warrantless searches based on reasonable

suspicion that the appellant has violated the conditions of his parole. Parole

agents visited the appellant’s residence for a routine “house check,” and

during a “walk through” of the residence, one agent detected a strong odor

of marijuana emanating from the basement.         The agent descended the

basement stairs and located in a shopping bag under the stairs a large

quantity of marijuana, cash, a scale, unused baggies, and a picture of the

appellant.   A subsequent police search of the residence revealed one and

three-quarter pounds of suspected marijuana, two boxes of live ammunition,

a digital scale, a picture of the appellant, and cash.   The Commonwealth

charged the appellant with PWID, after which he sought to suppress the

evidence, claiming the parole officers’ visit to his residence constituted a

search without reasonable suspicion.     The trial court denied the motion.

Following a jury trial conviction for PWID, the appellant challenged the trial

court’s suppression ruling on appeal.

      This Court affirmed the suppression court’s decision, reasoning:

         We conclude that the state parole agent’s actions in
         walking through [the a]ppellant’s residence did not
         constitute a search.   Rather, the parole agents were
         performing their supervisory duties by visiting [the
         a]ppellant at his home to ensure his compliance with the
         conditions of his probation.   The visit, which did not
         progress beyond a visual inspection, was limited in its
         scope and intrusiveness. The record indicates that the

                                    - 19 -
J-A22033-16


        walk-through was of short duration, occurring between
        10:10 p.m. and 10:25 p.m. Additionally, the record does
        not indicate that the parole agents did anything more than
        walk through the various rooms checking for anything in
        plain sight.

        During this lawful visit, Agent Peterson smelled marijuana
        emanating from [the a]ppellant’s basement, and at that
        juncture, he developed the requisite reasonable suspicion
        to conduct a search for the marijuana. Notably, the “plain
        view” doctrine renders a search and seizure permissible
        where: (1) the government officials have not violated the
        Fourth Amendment in arriving at the location from which
        the item could be viewed; (2) the item is in plain view; (3)
        the incriminating character of the item is immediately
        apparent; and (4) the government officials have a lawful
        right of access to the item itself. Given that the parole
        agents were visiting [the a]ppellant at his residence in
        accordance with their supervisory duties, the smell of
        marijuana gave rise to reasonable suspicion for the agents
        to conduct a search for the contraband that was ultimately
        located in the basement. Accordingly, we find no error in
        the trial court’s denial of [the a]ppellant’s motion to
        suppress the evidence obtained from [the a]ppellant’s
        residence.

Smith, supra at 537 (internal citations, quotation marks, and footnote

omitted).   See also Commonwealth v. Curry, 900 A.2d 390, 395

(Pa.Super. 2006) (reversing trial court’s grant of defendant/parolee’s motion

to suppress and remanding for further proceedings; parole agents had

warrant for parolee’s arrest for failure to report for supervision, visited

apartment where agents believed parolee was hiding, discovered parolee

hiding in bathroom, and observed drug paraphernalia in plain view; “[t]his

observation clearly gave [the parole supervisor] reasonable suspicion to

believe that the property in the possession of or under the control of [the


                                   - 20 -
J-A22033-16


parolee] contained contraband or other evidence of violations of the

conditions of supervision”; based on that reasonable suspicion, parole

supervisor searched bureau that stood near contraband and immediately

discovered ammunition and firearm; in sum, parole supervisor possessed

reasonable suspicion to conduct search of residence in which parolee was

staying because supervisor observed, in plain view, evidence that parolee

was engaged in criminal activity inside apartment; suppression of evidence

was improper) (internal citation and quotation marks omitted).

        Under the “stalking horse” doctrine, Pennsylvania courts historically

invalidated probation officers’ searches and subsequent seizures of evidence

where the probation officers essentially “switched hats,” and, in all relevant

respects, became police officers. Commonwealth v. Altadonna, 817 A.2d

1145 (Pa.Super. 2003).         Although most cases in our jurisdiction analyzing

the “stalking horse” doctrine predated Section 9912 and its predecessor

statute, the doctrine is still “pertinent” to the extent a probation officer aids

the police by statutorily circumventing the warrant requirement, based on

reasonable suspicion, instead of the heightened standard of probable cause.6

____________________________________________


6
    Our federal courts have described the “stalking horse” doctrine as follows:

           A probation officer acts as a stalking horse if he conducts a
           probation search on prior request of and in concert with
           law enforcement officers. However, collaboration between
           a probation officer and police does not in itself render a
           probation search unlawful.       The appropriate inquiry is
(Footnote Continued Next Page)


                                          - 21 -
J-A22033-16


See Altadonna, supra at 1152-53. See also Commonwealth v. Brown,

361 A.2d 846, 850 (Pa.Super. 1976) (holding parole officer was acting as

stalking horse for police where appellant’s parole officer arrived at

appellant’s home along with two police officers and appellant’s employer,

without arrest or search warrant, based on suspicion that appellant had

stolen electronic goods from his employer; parole officer had asked police to

assist him in arresting appellant; upon entrance into appellant’s residence,

appellant’s employer immediately recognized stolen goods; parole officer

then arrested appellant; in this scenario, parole officer ceased acting as

administrator of parole system and “switched hats” to become police officer,

involving appellant’s employer who wanted to press criminal charges and

requesting assistance of other police officers; once parole officer “switched

hats” and, in all relevant respects, became police officer, administrative

justification that generally permitted parole officer to avoid acquisition of
                       _______________________
(Footnote Continued)

          whether the probation officer used the probation search to
          help police evade the Fourth Amendment’s usual warrant
          and probable cause requirements or whether the probation
          officer enlisted the police to assist his own legitimate
          objectives. A probation officer does not act as a
          stalking horse if he initiates the search in the
          performance of his duties as a probation officer.

          In a more succinct articulation of the same view, … a
          [probation] search may be invalidated when it is nothing
          more than a ruse for a police investigation.

United States v. S. Williams, 417 F.3d 373, 377 (3d Cir. 2005) (internal
citations and quotation marks omitted) (emphasis added).



                                           - 22 -
J-A22033-16


warrant was no longer applicable).   Compare Altadonna, supra (holding

parole officers were not acting as stalking horses for Bureau of Narcotics

Investigation (“BNI”), where parole officers had received information that

appellant was dealing drugs and directed another parolee to arrange

meeting with appellant; when appellant arrived at agreed-upon time and

place of meeting, parole officers seized appellant and searched van in which

he was sitting; although BNI agents assisted parole officers in seizure of

appellant and search of van, witnesses testified consistently at suppression

hearing that stop and search of appellant took place to determine whether

appellant had violated his parole, and parole officers requested assistance

from BNI solely due to possible jurisdictional uncertainty that might occur

during investigation).

      Instantly, Appellee was serving a two-year probationary sentence for

fleeing or attempting to elude a police officer. Appellee reviewed and signed

probation Regulations, which allowed probation officers to visit Appellee’s

residence at any time to confirm compliance with the terms and conditions

of his probation.    The Regulations expressly prohibited Appellee from

possessing contraband, such as drug paraphernalia, firearms, or any non-

prescribed controlled substances. By signing the Regulations, Appellee also

acknowledged that the probation officers could search his property at any

time, based upon reasonable suspicion that Appellee was in possession of

contraband. (See Regulations at 1 ¶¶ 2, 6.)


                                   - 23 -
J-A22033-16


     On February 12, 2015, several probation officers from the SIU visited

Appellee’s residence to verify his compliance with the terms and conditions

of his probation.    Upon entering the residence, the probation officers

immediately observed, in plain view, clear, empty, corner-cut baggies, cigar

packages, and small rubber bands. They also saw, in plain view, a shotgun

in an open closet in the kitchen. When the probation officers walked through

the residence and entered Appellee’s bedroom, they noticed, in plain view, a

box of nine-millimeter rounds on the floor and clear, empty baggies, cash,

and a digital scale in a half-open dresser drawer. Additionally, the probation

officers observed some type of attachment to a device used to smoke

marijuana, which had liquid dripping from it.    The probation officers also

observed several prohibited knives. Appellee’s possession of each of these

items constituted a violation of his probation, so the probation officers

placed Appellee in handcuffs. (See id.)

     Agent Schauren called his deputy director, who gave the probation

officers permission to search the residence because the items they had

observed in plain view gave rise to reasonable suspicion to support the

search.    Agent Schauren then called Detective Burkhart of the DTF, who

agreed to send DTF agents to Appellee’s residence. Upon their arrival, the

probation officers asked the DTF agents if they were interested in pursuing

charges.   After some discussion, the DTF agents decided not to pursue a

search warrant or criminal charges against Appellee.     When Appellee was


                                    - 24 -
J-A22033-16


removed from the residence, the remaining probation officers executed the

approved search of Appellee’s residence.        The probation officers opened a

refrigerator in Appellee’s bedroom and discovered a controlled substance

which tested positive for cocaine.      At that point, Agent Schauren placed a

second call to Detective Burkhart, who sent two DTF agents back to

Appellee’s residence.      When the DTF agents arrived, they observed the

cocaine and filed a criminal complaint against Appellee for PWID and

possession of drug paraphernalia.

        In granting Appellee’s motion to suppress the cocaine, the trial court

summarized its reasoning as follows:

           [T]he [c]ourt found that the [p]robation [o]fficers’
           searching of the refrigerator in [Appellee’s] bedroom was
           improper. This is because the refrigerator was searched
           after the probation officers had already: (1) Searched the
           residence and found evidence of probation violations; (2)
           Arrested and removed [Appellee] from the residence based
           on those violations; (3) Called the [DTF] to the residence;
           and (4) Were told by the [DTF] that there was insufficient
           evidence to support new criminal charges. The [c]ourt
           posits that continuing to search the residence after these
           events had occurred was excessive.

(Trial Court Opinion, filed March 29, 2016, at 1; R.R. at 32a).                We

respectfully disagree with the trial court’s analysis under the facts of this

case.

        Initially, the trial court erred when it said the probation officers’ first

walk-through of Appellee’s residence constituted a “search.” Here, Appellee

signed Regulations allowing for unannounced home visits to verify his


                                       - 25 -
J-A22033-16


compliance with the terms and conditions of his probation.          When the

probation officers entered Appellee’s residence, the purpose of their

presence was to verify his compliance with the Regulations. The probation

officers then took a “tour” of the home, making only a visual inspection of

Appellee’s residence. Nothing in the record supports Appellee’s statements

that the probation officers “forced” or “pushed their way inside [Appellee’s]

residence without invitation” or that the probation officers’ entry was akin to

a “raid.” (See Appellee’s Brief at 3, 14, 15.) Rather, the record confirms

the probation officers performed an unannounced home visit as set forth in

the Regulations. (See Regulations at 1 ¶ 2.) See also Smith, supra.

      During the course of the home visit, the probation officers saw, in plain

view, various items which the officers immediately recognized as drug

paraphernalia as well as a shotgun in the open kitchen closet. The probation

officers saw other evidence of drug paraphernalia in Appellee’s bedroom,

ammunition and several prohibited knives.        These observations gave the

probation officers reasonable suspicion to believe Appellee had other

contraband in the residence.       The officers’ search (conducted with proper

prior approval) was consistent with and reasonably related to their

supervisory duties to confirm whether Appellee possessed drugs or weapons

in violation of the Regulations.    See 42 Pa.C.S.A. § 9912; Smith, supra;

Curry, supra. The probation officers’ search was not illegal simply because

the drug paraphernalia and other items situated in plain view constituted


                                      - 26 -
J-A22033-16


separate probation violations or because the search occurred after the DTF

agents left the premises. Contrary to Appellee’s arguments, many types of

physical evidence seen during a home visit would constitute probation

violations on their own as well as give rise to reasonable suspicion to

perform a further search.         Likewise, the search was not unlawful merely

because it revealed incriminating evidence for use in a criminal prosecution.

See E. Williams, supra at 590 n.11, 692 A.2d at 1037 n.11 (explaining

search is not unlawful simply because it also benefits police or that

incriminating evidence found is turned over to police for use in criminal

prosecution).

       Additionally, the fact that DTF agents originally decided to pass on

pursuing a search warrant or criminal charges, based on the evidence found

in plain view, does not nullify the probation officers’ reasonable suspicion to

conduct a thorough search.7           Significantly, Agent Schauren testified that

contacting the local police is “standard predicate” in these circumstances;

and there was no prior arrangement with the DTF regarding Appellee’s

residence.     Detective Kelly confirmed he had no interaction with anyone

____________________________________________


7
  Similarly, Appellee’s transport to the APPS’ office prior to the search and
the CCA’s stated intent to condemn Appellee’s residence does not nullify the
probation officers’ reasonable suspicion to search. Even if Appellee were
physically unable to return to his residence (which we cannot say with
certainty on this record), the probation officers still had reasonable suspicion
to believe Appellee had contraband in the residence. See 42 Pa.C.S.A. §
9912; Smith, supra; Curry, supra.



                                          - 27 -
J-A22033-16


from the probation office before Detective Burkhart dispatched him to

Appellee’s residence. Thus, the record lacks any evidence of an express or

tacit agreement between the probation officers and the DTF in this case to

support Appellee’s “stalking horse” claims.8       See Altadonna, supra; S.

Williams, supra. Compare Brown, supra.

       Based upon the foregoing, we conclude the probation officers in this

case first conducted an unannounced “home visit” of Appellee’s residence, in

accordance with Appellee’s probation Regulations.       Their observations of

contraband in plain view gave them reasonable suspicion that Appellee had

additional contraband in the residence. The probation officers’ search, which

was conducted with prior approval, was consistent with and reasonably

related to Appellee’s probation Regulations.         Therefore, the probation

officers’ search of Appellee’s residence was proper under the facts of this
____________________________________________


8
  Federal jurisprudence has called into question the continued vitality of the
“stalking horse” doctrine. See United States v. Knights, 534 U.S. 112,
122, 122 S.Ct. 587, 593, 151 L.Ed.2d 497, ___ (2001) (holding search of
probationer’s home is constitutional so long as probation officer has
reasonable suspicion that probationer who is subject to search condition in
probation agreement is engaged in criminal activity; “Because our holding
rests on ordinary Fourth Amendment analysis that considers all the
circumstances of a search, there is no basis for examining official purpose”);
S. Williams, supra (explaining “stalking horse” claims are necessarily
premised on some notion of impermissible purpose, but Knights decided
that inquiries into purpose underlying probationary searches are
impermissible). See also Commonwealth v. Hughes, 575 Pa. 447, 836
A.2d 893 (2003) (reaffirming that Pennsylvania Constitution provides
parolee with no greater protection than United States Constitution in area of
warrantless searches of parolee’s residence, where parolee has signed
agreement to allow search of his premises as condition of parole).



                                          - 28 -
J-A22033-16


case, and the trial court erred when it suppressed the cocaine uncovered

during the valid search. See Goldsborough, supra. Accordingly, we affirm

the trial court’s denial of suppression of the evidence observed in plain view,

reverse the trial court’s suppression of the cocaine, and remand for further

proceedings.

      Order affirmed in part and reversed in part; case remanded for further

proceedings. Jurisdiction is relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2016




                                    - 29 -